Exhibit 10.2



 

 

CHANGE IN CONTROL COMPENSATION AGREEMENT



 

This Agreement dated as of the 20th day of December, 2006 by and between
BankTrust (the "Bank"), an Alabama banking corporation having its principal
place of business in Mobile, Alabama and Bruce C. Finley, Jr. (the "Executive").



RECITALS:



A. The Compensation Committee of the Board of Directors of the Bank has
recommended, and the Board of Directors has approved, that the Bank enter into
agreements with key executives of the Bank designated from time to time by the
Compensation Committee which provide for compensation under certain
circumstances after a change in control.



B. Executive is a key executive of the Bank and has been selected by the
Compensation Committee to enter into this Agreement.



C. If the Bank should become subject to any proposed or threatened Change in
Control (as hereinafter defined), the Board of Directors of the Bank believes it
imperative that the Bank and the Board of Directors be able to rely upon
Executive to continue in his position and the Bank be able to receive and rely
upon his advice, if requested, as to the best interests of the Bank and its
stockholders, without concern that he might be distracted by the personal
uncertainties and risks created by such a proposal or threat.



D. If the Bank should receive any such proposal, Executive may be called upon to
assist in the assessment thereof, advise management and the Board of Directors
as to whether such proposal would be in the best interest of the Bank and its
stockholders, and take such other actions above and beyond his regular duties as
the Board might determine to be appropriate.



NOW, THEREFORE, as assurance to the Bank that it will have the continued
dedication of Executive and the availability of his advice and counsel
notwithstanding the possibility, threat or occurrence of an effort to take over
control of the Bank, and as an inducement to Executive to remain in the employ
of the Bank, and for other good and valuable consideration, the Bank and
Executive agree as follows:



1. Services During Certain Events. In the event any person, firm or corporation
unaffiliated with the Bank begins a tender or exchange offer, circulates a proxy
to stockholders, or takes other steps to effect a Change in Control (as
hereinafter defined), Executive agrees that he will not voluntarily leave the
employ of the Bank on less than 4 months written notice to the Chairman of the
Board or Chairman of the Executive Committee of the Bank, will render the
services expected of his position and will act in all things related to the
possible Change in Control in the manner he believes in good faith to be in the
best interests of the shareholders of the Bank until such person, firm or
corporation has abandoned or terminated his or its efforts to effect a change in
Control or until a Change in Control has occurred.



2. Termination Following Change in Control. Except as provided in Section 4, the
Bank will provide or cause to be provided to Executive the rights and benefits
described in Section 3 in the event that Executive's employment is terminated at
any time within two years following a Change in Control (as such term is defined
in this Section 2) under the circumstances stated in (a) or (b) below:



(a) by the Bank for reasons other than for "cause" (as such term is defined in
Section 4) or other than as a consequence of Executive's death, permanent
disability or attainment of the normal retirement date as provided under the
Bank's pension plan (the "Retirement Plan") as in effect immediately preceding
such date ("Normal Retirement Date"); or



(b) by Executive following the occurrence of any of the following events:



(i) the assignment of Executive to any duties or responsibilities that are
inconsistent with his position, duties, responsibilities or status immediately
preceding such Change in Control or a change in his reporting responsibilities
or titles in effect at such time, in either case resulting in reduction of his
responsibilities or position;



(ii) the reduction of Executive's annual compensation, meaning thereby the fair
market value of all remuneration paid to the Executive by the Bank during the
immediately preceding calendar year, including, without limitation, deferred
compensation and other forms of incentive compensation awards, coverage under
any employee benefit plan (such as a pension, thrift, dental, life insurance or
long-term disability plan) and other perquisites;



(iii) the transfer of Executive to a location requiring a change in his

residence or a material increase in the amount of travel normally

required of Executive in connection with his employment.



For purposes of this Agreement, a "Change in Control" is hereby defined to be:
(1) a merger, consolidation or other corporate reorganization of the Bank or its
parent company in which either the Bank or its parent company fails to survive;
(2) disposition by the Bank's parent company of the Bank; (3) the beneficial
ownership by one person or a closely related group of persons of as much as 40%
of the outstanding voting stock of the Bank's parent company, unless the
acquisition of stock resulting in such ownership by such person or related group
had been approved in advance by the Board of Directors of the Bank or the parent
company; or (4) as may otherwise be defined by the Board of Directors from time
to time.





Rights and Benefits Upon Termination.

In the event of the termination of



Executive's employment under any of the circumstances set forth in Section 2
hereof ("Termination"), the Bank agrees to provide or cause to be provided to
Executive the following rights and benefits:



Salary and Other Payments at Termination.

Executive shall be



entitled to receive payment in cash in the amount of three times Executive's
Average Annual Earnings, as such term is defined in this Section 3 (a) during
the most recent three-year fiscal periods (or the period during which the
Executive has been employed by the Bank if less than three years.) However, if
such amount exceeds limits provided in the then existing provisions of the
Internal Revenue Code for the imposition of tax penalties on such payments, the
amount shall be reduced to the highest amount allowed to avoid such penalties.
At the election of Employee, payment shall be made in equal monthly payments
over a three year period beginning with the month following Termination, or
payment shall be made in a lump sum. Any lump sum payment request must be made
in writing at least six months prior to Termination.



If Executive shall die prior to the time all payments which may otherwise have
been due to Executive, under this Section 3(a) or otherwise in this agreement,
have been made, then, as soon as practicable after his death and in no event
later than 3 months after the appointment of Executive's personal
representative, the Bank shall pay in a lump sum in cash all sums not
distributed to Executive prior to his death. Payment shall be made to the
beneficiary named as such under the life insurance plan maintained by the Bank
on the date of Executive's death. If no such beneficiary is named, such sums
shall be paid to Executive's personal representative. No reduction to present
value of any such sums shall be made.



For purposes of this Agreement, "Annual Earnings" shall mean the amounts earned
by Executive for personal service rendered to the Bank and its affiliates as
reportable on Treasury Department Form W-2, including bonuses, and excluding the
following: (1) moving and education expenses, (2) income included under Section
79 of the Internal Revenue Code of 1986, as amended and (3) income imputed to
Executive from personal use of employer owned automobiles and employer paid club
dues. Earnings shall not include any income attributable to grants of and
dividends on shares awarded under any stock option plan.



Insurance and Other Special Benefits.

During the three year



severance pay period, and if the Bank may do so under the terms of its benefit
plans existing at the time of Termination, Executive shall continue to be
covered by the life insurance, medical insurance, and accident and disability
insurance plans of the Bank and its affiliates or any successor plan or program
in effect at or after Termination for employees in the same class or category as
was Executive prior to his Termination, subject to the terms of such plans and
to Executive's making any payments therefore required of employees in the same
class or category as was Executive prior to his Termination. In the event
Executive is ineligible to continue to be so covered under the terms of any such
benefit plan or program, Bank shall have no further obligation. Anything herein
to the contrary notwithstanding, if during such period Executive should enter
into the employ of another company or firm which provides substantially similar
benefit coverage, Executive's participation in the comparable benefits provided
by the Bank either directly or through such other sources shall cease. Nothing
contained in this paragraph shall be deemed to require or permit termination or
restriction of any of Executive's coverage under any plan or program of the Bank
or any of its affiliates, or any successor plan or program, to which Executive
is entitled under the terms of such plan or program.



Other Benefit Plans.

The specific arrangements referred to in this



Section 3 are not intended to exclude Executive's participation in other benefit
plans in which Executive currently participates or which are or may become
available to executive personnel generally in the class or category of Executive
or to preclude other compensation or benefits as may be authorized by the Board
of Directors from time to time.



No Duty to Mitigate.

Executive's entitlement to benefits hereunder



shall not be governed by any duty to mitigate his damages by seeking further
employment nor, except as specifically provided above in paragraph 3(b), be
offset by any compensation or benefit which he may receive from future
employment.



Conditions to the Obligations of the Bank.

The Bank shall have no



obligation to provide or cause to be provided to Executive the rights and
benefits described in Section 3 hereof if either of the following events shall
occur:



Termination for Cause.

The Bank shall terminate Executive's



employment for "cause". For purposes of this Agreement, termination of
employment for "cause" shall mean termination because of fraud, misappropriation
of or intentional damage to the property of the Bank or the commission of a
felony by the Executive.

Resignation as Director or Officer.

Executive shall fail, promptly



after Termination and upon receiving a written request to do so, to resign as a
director and/or officer of the Bank and each affiliate of the Bank of which he
is then serving as a director and/or officer.



Confidentiality: Non-Solicitation; Cooperation; Consultancy.



(a) Confidentiality. Executive agrees that following Termination he

will not without the prior written consent of the Bank disclose to any person,
firm or corporation any confidential information of the Bank or its affiliates
which is now known to him or which hereafter (whether before or after his
Termination) may become known to him as a result of his employment or
association with the Bank and which could be helpful to a competitor; provided,
however, that the foregoing shall not apply to confidential information which
becomes publicly disseminated by means other than a breach of this Agreement.



Cooperation.

Executive agrees that following Termination he will



furnish such information and render such assistance and cooperation as may
reasonably be requested in connection with any litigation or legal proceedings
concerning the Bank or any of its affiliates (other than any legal proceedings
concerning Executive's employment). In connection with such cooperation, the
Bank will pay or reimburse Executive for all reasonable expenses incurred in
cooperating with such requests.



Remedies for Breach.

It is recognized that damages in the event



of breach of this Section 5 by Executive would be difficult, if not impossible,
to ascertain, and it is therefore agreed that the Bank, in addition to and
without limiting any other remedy or right it may have, shall have the right to
an injunction or other equitable relief in any court of competent jurisdiction
enjoining any such breach, and Executive hereby waives any and all defenses he
may have on the ground of lack of jurisdiction or competence of the court to
grant such an injunction or other equitable relief. The existence of this right
shall not preclude the Bank from pursuing any other rights and remedies at law
or in equity which the Bank may have.



Term of Agreement.

This Agreement shall terminate on December 31, 2006; provided, however, that
this Agreement shall automatically renew for successive one-year terms unless
that Bank notifies Executive in writing at least 90 days prior to a December 31
expiration date that it does not desire to renew the Agreement for an additional
term; and provided further, however, that such notice shall not be given and if
given shall have no effect (i) within two years after a Change in Control or
(ii) during any period of time when the Bank has reason to believe that any
third person has begun a tender or exchange offer, circulated a proxy to
stockholders, or taken other steps or formulated plans to effect a Change in
Control, such period of time to end when, in the opinion of the Compensation
Committee, the third person has abandoned or terminated his efforts or plans to
effect a Change in Control.





Expenses.

The Bank shall pay or reimburse Executive for all costs and



expenses, including, without limitation, court costs and attorney's fees,
incurred by Executive as a result of any claim, action or proceeding by
Executive against the Bank arising out of, or challenging the validity or
enforceability of, this Agreement or any provision hereof.



Miscellaneous.



Assignment.

No right, benefit or interest hereunder shall be subject to



assignment, anticipation, alienation, sale, encumbrance, charge, pledge,
hypothecation or set-off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process; provided, however, that
Executive may assign any right, benefit or interest hereunder if such assignment
is permitted under the terms of any plan or policy of insurance or annuity
contract governing such right, benefit or interest.



Construction of Agreement.

Nothing in this Agreement shall be



construed to amend any provision of any plan or policy of the Bank other than as
specifically stated herein. This Agreement is not, and nothing herein shall be
deemed to create an employment contract between Executive and the Bank or any of
its subsidiaries.



Inurement.

This Agreement shall be binding upon and inure to the



benefit of the Bank and the Executive and their respective heirs, executors,
administrators, successors and assigns.



Nature of Obligation.

The Bank intends that its obligations hereunder



be construed in the nature of severance pay. The Bank's obligations under
Section 3 are absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, any right of offset, counterclaim,
recoupment, defense, or other right which the Bank may have against the
Executive or others. All amounts payable by the Bank hereunder shall be paid
without notice or demand.



Choice of Law.

The Agreement shall be governed and construed in



accordance with the laws of the State of Alabama.



Invalidity.

In the event that any one or more provisions of this



Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any manner, such invalidity, illegality or unenforceability shall not affect any
other provision of this Agreement.



 

In Witness Whereof, Executive has hereunto set his hand and seal and the Bank
has caused this Agreement to be executed by its officers thereunto duly
authorized as of the 20th day of December, 2006.



 

 

 

/s/Bruce C. Finley, Jr.

 

Bruce C. Finley, Jr.



 

 

 

ATTEST:

   

BankTrust

   

/s/Pamela S. Watson

BY: /s/W. B. Lamar, Jr.

Its: Vice President

Its: CEO

